Citation Nr: 0904047	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-03 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 2, 1995, 
for the grant of service connection for right ear otitis 
media, to include whether February 1966 and October 1983 
rating actions denying service connection for right ear 
otitis media were clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran was on active duty for training from April 10, 
1963 to April 19, 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued in 
August 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which awarded 
service connection for right ear otitis media evaluated as 10 
percent disabling as of March 2, 1995.


FINDINGS OF FACT

1.  Rating decisions issued by the RO in February 1966 and 
October 1983, were based on the correct facts and law as they 
were known and existed at the time.  

2.  After October 1983, the veteran next filed a claim for 
service connection for disability that included right ear 
otitis media in March 1995.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error has not been shown in the 
February 1966 or October 1983 rating actions and those 
decisions are final.  38 U.S.C.A. §§  5109A, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.105(a), 20.1103 (2008).   



2.  The criteria for an effective date earlier than March 2, 
1995, for the grant of service connection for right ear 
otitis media have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, and 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159, 3.160 and 3.400(r) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that, in the present case, the veteran's 
claim was initially one for service connection that was 
granted in a March 2004 rating decision.  This now service-
connected disability was evaluated as 10 percent disabling 
effective March 2, 1995.  In an August 2004 Notice of 
Disagreement, the veteran disagreed with the assignment of 
the effective date of March 2, 1995, claiming that there was 
clear and unmistakable error (CUE) in previous rating 
decisions and the effective date should be January 10, 1966, 
the date of his initial claim for service connection.  Since 
the veteran's claim was initially one for service connection, 
which has been granted, the Board finds that VA's obligation 
to notify the veteran was met as the claim for service 
connection was obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any 
deficiency in notice relating to the veteran's appeal for an 
earlier effective date is not prejudicial to the veteran.

With respect to VA's duty to assist, as the veteran is 
seeking an earlier effective date for the award of service 
connection for right ear otitis media based upon the claim of 
CUE in prior RO rating decisions.  Since CUE claims are based 
upon the record before VA at the time the decision is made, 
there is no duty to assist the veteran in obtaining 
additional evidence to support his claim.  The Board further 
notes that VA's duties to notify and assist are not 
applicable to claims of CUE, since CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).


II.  Analysis

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r); see also 38 U.S.C.A. § 5110(a).

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement must 
be filed within one year from the date that the agency of 
original jurisdiction mails notice of the determination to 
the claimant.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  See 38 C.F.R. § 20.302(a).  If 
no Notice of Disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  

A Notice of Disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.   38 C.F.R. § 20.201.  Hearing 
testimony before the RO, when reduced to writing, can 
constitute a Notice of Disagreement.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).   

The veteran's original claim for service connection for 
otitis media was denied in a February 1966 rating decision.  
The veteran was notified of that decision and his appeal 
rights in February 1966.  No correspondence was received from 
him within the appeal period.  This decision is, therefore, 
final.  38 U.S.C.A. § 7105(b).

In August 1983, the RO received another claim for service 
connection for otitis media from the veteran.  As this was 
previously denied, the veteran's claim was actually one to 
reopen.  By rating decision issued in October 1983, the RO 
denied reopening the veteran's claim.  No correspondence was 
received from him within the appeal period.  This decision 
is, therefore, final.  38 U.S.C.A. § 7105(b).

On March 2, 1995, the veteran next submitted a claim to 
reopen service connection for otitis media.  This was denied, 
and appealed to the Board, which construed it is a claim 
contemplating both the left and right ear.  After reopening 
the claim and obtaining additional evidence, the Board 
granted service connection with respect to the left ear.  The 
veteran appealed the Board's denial of benefits with respect 
to the right ear to the Court of Appeals for Veterans Claims, 
(Court).  The Court vacated the Board's denial, but the Board 
denied the appeal a second time in August 2001.  The veteran 
again appealed the Board's decision to the Court, who in turn 
vacated the Board's decision in November 2002.  Thereafter, 
the Board remanded the matter to the RO, and in a March 2004 
rating decision, the RO granted service connection, effective 
from the veteran's March 1995 claim.  The veteran has 
appealed the effective date assigned for this award of 
benefits, arguing clear and unmistakable error in the 1966 
and 1983 rating actions.  

The February 1966 and October 1983 rating decisions are not 
subject to revision on the same factual basis except by a 
duly constituted appellate authority or except as provided in 
38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).  In Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992), the United States 
Court of Appeals for Veterans Claims (Court) set forth a 
three-pronged test to be used in determining whether clear 
and unmistakable error (CUE) is present in a prior final 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions in existence at that time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time of the prior 
determination; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  The Court has further 
stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error .... If a claimant-appellant 
wishes to reasonably raise clear and 
unmistakable error there must be some degree 
of specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be clear and 
unmistakable error on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity to 
otherwise final decisions, and that where 
such decisions are collaterally attacked, 
and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  

February 1966 Rating Decision

The service records are not voluminous, but show that veteran 
was examined for enlistment on March 27, 1963, in Minnesota 
and found physically qualified for enlistment in the U.S. 
Coast Guard Reserve.  He was then ordered to active duty for 
training on April 10, 1963, and sent to Cape May, New Jersey.  
On April 11, 1963, the veteran underwent a pre-training 
examination at which time he was noted to have chronic otitis 
media, symptomatic and draining from the left ear.  Under 
Summary of Defects and Diagnoses, the examiner listed 
"chronic otitis media, troublesome for past eight years, 
currently draining of left ear."  The veteran was found to 
be not qualified for active duty for training in the U.S. 
Coast Guard.  On April 19, 1963, the veteran was honorably 
discharged for physical disability (chronic otitis media) 
that existed prior to entry.  

On his claim, the veteran stated about the left ear condition 
that "no record of an ear condition was found at the time of 
enlistment.  After flying to Cape May, I was examined and the 
ear condition was found.  I was discharged without 
treatment."  The veteran provided no additional statements 
in support of his claim.

The only other evidence before the RO at the time of the 
February 1966 adjudication was a February 1966 statement from 
a private physician, who indicated he treated the veteran for 
bilateral purulent otitis with marked absence of ear drum and 
left ear drum perforation from March 1964 to April 1964.  

In the present case, the veteran has specifically alleged 
that, in the February 1966 rating decision, the RO failed to 
apply the presumption of soundness in favor of the veteran 
and also misapplied the presumption of aggravation alleging 
that the evidence before the RO at the time of that rating 
decision did not show a specific finding that the worsening 
in service was caused by natural progression of the veteran's 
otitis media in order to overcome the presumption of 
aggravation.  

The 1966 regulations provide that a peacetime veteran who has 
had active, continuous service of six months or more will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time thereof, or where 
evidence or medical judgment, as distinguished from medical 
fact and principles, establishes that an injury or disease 
preexisted service.  38 C.F.R. § 3.305(b) (1966).  Thus, in 
order to be entitled to the presumption of soundness, the 
veteran must have had six months of continuous active 
service, which he did not.  The veteran entered into active 
duty for training on April 10, 1963, and was discharged on 
April 19, 1963, a period of only 10 days.  Thus, no 
presumption of soundness attaches to the veteran, and the RO 
was not obligated to consider the veteran sound on entry.  
The Board also notes that clear and unmistakable evidence was 
not required by the 1966 regulation to rebut the presumption 
of soundness when applied to a peacetime veteran, such as in 
this case.  See 38 C.F.R. § 3.2 (1966) (last period of war 
was the Korean Conflict that ended on January 31, 1955).

As for the veteran's second claim that the RO failed to rebut 
the presumption of aggravation, the 1966 regulations provide 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1966).  For peacetime service, the 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in the progress was that normally 
to be expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and hardships of 
service.  38 C.F.R. § 3.306(c) (1966).  

The veteran argues that the RO's finding of no aggravation 
was incorrect because there was no specific finding that the 
worsening in service was caused by the natural progression of 
the disease to overcome the presumption of aggravation.  The 
Board finds, however, that reasonable minds could differ over 
the interpretation of the evidence before the RO in February 
1966.  The evidence before the RO in February 1966 clearly 
showed a reported eight year history of chronic otitis media 
and the veteran's discharge for having a disability that the 
service department determined to have existed prior to the 
veteran's entry into active duty for training.  It also 
included a post service record showing treatment for left and 
right ear purulent otitis for a discrete period of time in 
March and April 1964, approximately one year after service.  

First, there was no evidence to contradict the reported eight 
year history of troubles with otitis media or the service 
branch's determination that this condition preexisted entry 
into service.  Although the veteran has now presented 
testimony that he had no problems prior to entrance into 
active duty for training and that the problems found on 
examination on April 11, 1963, were caused by injury to his 
ears during the plane ride from Minnesota to New Jersey, this 
evidence was not before the RO in February 1966 and, 
therefore, the Board cannot consider it now in determining 
whether CUE was made in that rating decision.  Since a claim 
based on CUE is a collateral attack of a decision, it can 
only be based upon the evidence that was before the 
adjudicator at the time the decision was made.  Allegations 
or evidence presented currently but which was not before the 
adjudicator at the time of the rating decision being 
collaterally attacked cannot, therefore, be sufficient to 
substantiate a claim of CUE.

Second, the evidence does not clearly establish that there 
was an actual increase in the severity of the veteran's 
preexisting otitis media.  The April 11th examiner found the 
condition to be chronic and presently symptomatic.  The fact 
that the veteran was symptomatic on April 11th but not on 
March 27th was not a clear indication of an increase in the 
condition, but rather could be interpreted to be a showing of 
the inherent character of the condition (i.e., chronic and 
recurring).  Thus, a specific finding that the increase in 
disability was not due to the natural progress of the disease 
or injury was not required.  

It is also worth noting that the record in 1966 contained no 
evidence of any right ear problems in service.  The ear 
problems addressed in service exclusively described the left 
ear, such that the only medical evidence of any right ear 
problem is not shown until approximately one year after 
service.  

Finally, the Board notes that, at the September 2008 hearing, 
the veteran also raised the issue of a wrong statement of 
facts by the RO.  The veteran contends that the RO's 
statement that the veteran was "tentatively accepted" is 
incorrect because the March 27, 1963 examination was for 
enlistment and the veteran's enlistment was not contingent on 
him being reexamined.  Although the RO's statement that the 
veteran was "tentatively accepted" may not be completely 
accurate, the Board finds that this is harmless error as the 
results would not be manifestly different when considering 
the evidence as a whole.  

For the foregoing reasons, the Board finds that the RO did 
not commit CUE in finding that the evidence did not support 
finding entitlement to service connection for otitis media in 
the February 1966 rating decision.  

October 1983 Rating Decision

The veteran has also collaterally attacked the RO's decision 
in the October 1983 rating decision to not reopen the 
veteran's claim for service connection for otitis media 
because new and material evidence was not submitted.  The 
veteran's contention is that new evidence was submitted 
establishing that he did not have a pre-existing condition at 
the time of his entry into service.  Thus, it is argued this 
evidence was material, and his claim should have been 
reopened.  

In 1983, the decision of a duly constituted rating agency on 
which an action was predicated will be final and binding upon 
all field offices of the VA as to the conclusions based on 
evidence on file at that time and will not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities.  38 C.F.R. § 3.104, as in effect in 
1983.  Evidence which was solely cumulative or repetitious in 
character would not serve as the basis for reconsideration of 
a previous decision.  When evidence related to the same 
specific fact to which proof was before adduced of a like 
character, it was cumulative but not when it related to a new 
fact respecting the general question or point in issue.  To 
constitute material evidence, the facts offered must have 
related and gone to the issues or have had a legitimate and 
effective influence or bearing on the decision in question.  
VA Reg. 1205 (currently 38 C.F.R. § 3.156(a), Transmittal 
Sheet 103 (January 25, 1936).

In August 1983, the veteran submitted a new VA Form 21-526 
claiming service connection for chronic otitis media in both 
ears.  Evidence submitted in conjunction with this new claim 
consisted of private treatment records from April 1971 to 
June 1982.  Despite the veteran's contention, these private 
treatment records do not establish that the veteran's right 
ear otitis media did not pre-exist service.  While a type 
written entry reflects the veteran denied "trouble in 
childhood with the ears," the preceding handwritten entry 
shows "childhood troubles minimal," (emphasis added), which 
is not the same as not having any childhood problems.  The 
remainder of these records simply set forth the treatment 
that the veteran had during those 11 years between 1971 and 
1982.  This evidence, therefore, is merely cumulative as it 
relates to an already established fact, that is, that the 
veteran currently had chronic otitis media.  This evidence 
does not establish the absence of a pre-service condition, it 
does not address any question of in-service aggravation of a 
pre-service condition, or show the onset of right ear otitis 
media in service. 

Accordingly, these private treatment records do not 
constitute new and material evidence under the standard 
applicable in 1983.  Thus, the Board finds that the RO's 
failure to reopen the veteran's claim for service connection 
in the October 1983 rating decision was not clear and 
unmistakable error.

The veteran's next claim for benefits for otitis media was 
received in March 1995, which is the date from which service 
connection was established.  As that effective date comports 
with the legal criteria which provides that it shall be the 
date of receipt of the application to reopen, the veteran's 
appeal for an earlier effective date  is denied.   


ORDER

Clear and unmistakable error not being found in the February 
1966, or October 1983 rating actions, entitlement to an 
effective date earlier than March 2, 1995, for the grant of 
service connection for right ear otitis media is denied.  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


